DETAILED ACTION
This Office Action is in response to the amendment filed on February 17, 2021. Claims 1, 4, 6-7, 10, 12-14, 17, and 19 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to original claims 1, 4, 7, 10, 13, 14, and 17 and the cancellation of claims 2-3, 5, 8-9, 11, 15, 16, and 18 have been fully considered. 
In light of these amendments, the previous objection to claim 3 is withdrawn.
Response to Argument
Applicant's arguments and amendments received February 17, 2021 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art fails to disclose a adding motion information to the list where the candidate block is within a boundary of a region where this region comprises a plurality of tiles. This language corresponds to the newly amended language of claims 1, 7, and 14. 
As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how newly added references read on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 4, 6-7, 10, 12-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0301464 (“Wu”) in view of U.S. Patent Publication No. 2013/0177082 (“Sugio”).
With respect to claim 1, Wu discloses the invention substantially as claimed, including 
A decoding method (see Figs. 2a, 2b, 3, 4, 6, items 270, 350, 400, 600, ¶7, describing a decoder for decoding images, i.e., performing a decoding method), comprising:
…
a location for the candidate block is determined based on a location of the target block (see ¶¶6-7, 55, 75-77, 103-105, 112-113, 115-117, describing that motion estimation at the encoder may be constrained so that only motion vectors (and their associated reference blocks) within boundaries of a tile set are used for predicting a current/target block, i.e., a location for the candidate block/reference block is determined based on a location of the target/current block, and ¶¶57, 66, 74, 89, describing that that the decoder reconstructs the frames used by the encoder making decisions consistent with and the inverse of the encoder, i.e., the decoder would also be understood to determine a location of the candidate block based on a location of the target block),
the motion information is [available] in a case that the location for the candidate block is within a boundary of a region generated by a partitioning for a picture (see citations and arguments with respect to element above, describing that motion prediction dependencies are allowed across tile boundaries within a tile set, i.e., motion information is available, in a case that the location for the candidate is within a boundary of a region; see also Abstract, Figs. 7a-7d, showing and describing that these tiles/tile sets are generated by partitioning a picture, and ¶¶57, 66, 74, 89, describing that that the decoder reconstructs the frames used by the encoder making decisions consistent with and the inverse of the encoder, i.e., the decoder would also be understood to limit motion information availability to where the candidate is within a boundary of a region generated by partitioning), and
the region comprises a plurality of tiles and the target block (see Fig. 7b, ¶¶6-7, 54, 73, 105, describing that the tile set, i.e., region, comprises a plurality of  contiguous or non-contiguous tiles in a frame, and ¶¶57, 66, 74, 89, describing that that the decoder reconstructs the frames used by the encoder making decisions consistent with and the inverse of the encoder, i.e., the decoder would also be understood to use a region comprising a plurality of tiles and the target block). 
Wu does not explicitly disclose that the motion information of available candidate blocks is added to a list, i.e., it does not disclose determining whether motion information of a candidate block for a target block is to be added to a list; and when it is determined that the motion information is to be added to the list, adding the motion information to the list, wherein whether the motion information is to be added to the list is determined based on a availability of a candidate block… the motion information is to be added to the list.
However, in the same field of endeavor, Sugio discloses it was known to add available candidate blocks to a list, i.e.:
determining whether motion information of a candidate block for a target block is to be added to a list (see, Fig. 11, ¶¶104, 108, 136-139, 145-150, 167-169, 172-178, describing that it was known to selectively determine whether the motion information of spatial and temporal candidates are to be added to a candidate list, e.g., by their availability); and
when it is determined that the motion information is to be added to the list, adding the motion information to the list (see citations and arguments with respect to element above, describing that the motion information of available spatial and temporal candidates are added to the list), wherein
whether the motion information is to be added to the list is determined based on a availability of a candidate block (see citations and arguments with respect to elements above describing adding to the list based on availability),
… the motion information is to be added to the list  (see citations and arguments with respect to elements above describing adding motion information to the list)…
Sugio discloses the benefits of generating a list of candidates including adding available spatial and temporal motion candidates (see ¶¶100-103, describing that doing so provides more flexibility than only using solely spatial or solely temporal candidates for a slice and balances reduction in processing load and maintenance of coding efficiency for derivation of motion vectors). At the time of filing, one of ordinary skill would have been familiar with candidate list construction including both spatial and temporal candidates and the use thereof in prediction and have understood that, as evidenced by Sugio, in order to allow for flexible and efficient candidate selection, the use of a candidate list to store motion information for available motion candidates in the prediction system of Wu would have been beneficial. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include a mechanism for generating a candidate list with available candidates by determining whether the motion information is to be added to a list based on availability and if it is to be added, adding it to such a list, as taught by Sugio, in the prediction system of Wu in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for generating a candidate list with available candidates by determining 
With respect to claim 4, Wu discloses the invention substantially as claimed. As described above Wu in view of Sugio discloses all the elements of independent claim 1. Wu/Sugio additionally discloses: 
wherein the picture is partitioned into a plurality of regions, and each of the regions is further partitioned into one or more tiles (see citations and arguments with respect to claim 1 above and Wu Figs. 7a-7f, showing and describing that a picture is partitions into tile sets, i.e., regions, and these tile sets are partitioned into tiles). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 4.
With respect to claim 6, Wu discloses the invention substantially as claimed. As described above Wu in view of Sugio discloses all the elements of independent claim 1. Wu/Sugio additionally discloses:  
wherein the motion information is a temporal motion of a temporal candidate (see Wu ¶¶55, 75, describing that the reference frames may be temporal reference frames, i.e., motion candidates are temporal motion candidate). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 6.
With respect to claim 7, Wu discloses the invention substantially as claimed. As described above Wu in view of Sugio discloses all the elements of independent claim 1. Wu/Sugio additionally discloses:  
An encoding method (see Figs. 2a, 2b, 3, 5a, 5b, items 220, 300, 500, ¶7, describing an encoder for encoding images, i.e., performing an encoding method), comprising:
determining whether motion information of a candidate block for a target block is to be added to a list (see citations and arguments with respect to corresponding element of claim 1 above); and
when it is determined that the motion information is to be added to the list, adding the motion information to the list (see citations and arguments with respect to corresponding element of claim 1 above), wherein
whether the motion information is to be added to the list is determined based on a availability of a candidate block (see citations and arguments with respect to corresponding element of claim 1 above),
a location for the candidate block is determined based on a location of the target block (see citations and arguments with respect to corresponding element of claim 1 above),
the motion information is to be added to the list in a case that the location for the candidate block is within a boundary of a region generated by a partitioning for a picture (see citations and arguments with respect to corresponding element of claim 1 above), and
the region comprises a plurality of tiles and the target block (see citations and arguments with respect to corresponding element of claim 1 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 7.
With respect to claim 10, Wu discloses the invention substantially as claimed. As described above Wu in view of Sugio discloses all the elements of independent claim 7. Wu/Sugio additionally discloses:  
wherein the picture is partitioned into a plurality of regions, and each of the regions is further partitioned into one or more tiles (see citations and arguments with respect to corresponding elements of claims 7 and 4). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 10.
With respect to claim 12, Wu discloses the invention substantially as claimed. As described above Wu in view of Sugio discloses all the elements of independent claim 7. Wu/Sugio additionally discloses:
wherein the motion information is a temporal motion of a temporal candidate (see citations and arguments with respect to corresponding elements of claims 7 and 6). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 12.
With respect to claim 13, Wu discloses the invention substantially as claimed. As described above Wu in view of Sugio discloses all the elements of independent claim 7. Wu/Sugio additionally discloses:  
A non-transitory computer-readable medium storing a bitstream generated by the encoding method of claim 7 (see ¶¶35, 37, 42, describing that the methods described may be embodied by a computer/processor executing a computer program/software stored in a non-transitory computer-readable medium). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 13.
With respect to claim 14, Wu discloses the invention substantially as claimed. As described above Wu in view of Sugio discloses all the elements of independent claim 1. Wu/Sugio additionally discloses:  
A non-transitory computer-readable medium storing a bitstream (see citations and arguments with respect to claim 13 above), the bitstream comprising:
encoded information for a target block (see Wu Fig. 5a, item 595, ¶¶70-71, describing a bitstream of encoded video data, i.e., encoded information, including data of video blocks, i.e., including for a target block);
wherein a decoding for the target block is performed using the encoded information (see Wu Fig. 6, item 605, ¶¶86, 89, describing that the decoder decodes the video bitstream, i.e., including the target block, using the encoded video bitstream),
whether motion information of a candidate block for a target block is to be added to a list is determined (see citations and arguments with respect to corresponding element of claim 1); and
when it is determined that the motion information is to be added to the list, adding the motion information to the list (see citations and arguments with respect to corresponding element of claim 1), wherein
whether the motion information is to be added to the list is determined based on an availability of a candidate block (see citations and arguments with respect to corresponding element of claim 1),
a location for the candidate block is determined based on a location of the target block (see citations and arguments with respect to corresponding element of claim 1),
the motion information is to be added to the list in a case that the location for the candidate block is within a boundary of a region generated by a partitioning for a picture (see citations and arguments with respect to corresponding element of claim 1), and
the region comprises a plurality of tiles and the target block (see citations and arguments with respect to corresponding element of claim 1). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 14.
With respect to claim 17, Wu discloses the invention substantially as claimed. As described above Wu in view of Sugio discloses all the elements of independent claim 14. Wu/Sugio additionally discloses:  
wherein the picture is partitioned into a plurality of regions, and each of the regions is further partitioned into one or more tiles (see citations and arguments with respect to corresponding elements of claims 14 and 4). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 17.
With respect to claim 19, Wu discloses the invention substantially as claimed. As described above Wu in view of Sugio discloses all the elements of independent claim 14. Wu/Sugio additionally discloses:  
wherein the motion information is a temporal motion of a temporal candidate (see citations and arguments with respect to corresponding elements of claims 14 and 6). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 19.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LINDSAY J UHL/Examiner, Art Unit 2481